DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement was (IDS) submitted on 02/26/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Reasons for Allowance
Claims 1-5, 7-16, and 18-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding independent claim 1: the prior art fails to disclose a specific electronic device comprising: 
	A plurality of speaker elements respectively positioned at different regions; 
	A plurality of microphone elements respectively positioned at different regions; and 
	At least one processor; 
	Wherein the at least one processor is configured to: 
		Output sound via the plurality of speaker elements based on a first audio signal, 
		Acquire a second audio signal from the sound via the plurality of 	microphone elements, 

		Determine a speaker element, of the plurality of speaker elements, in 	which the input is detected based on audio signals acquired through the plurality 	of microphone elements, and 
		Perform a control operation according to corresponding to the determined 	speaker element and the input.
	Furthermore, the combination of the above limitations with the rest of the disclosed limitations causes the disclosed electronic device distinguishing from the prior art.
Regarding independent claim 10: this claim is the corresponding method claim of the electronic device discussed in claim 1 above and allowed under the same reasons that applied to claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID L TON whose telephone number is (571)270-7839.  The examiner can normally be reached on Monday - Friday 8:00 AM - 6:00 PM (EST).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian C Chin can be reached on 571-272-7848.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)? If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DAVID L TON/Primary Examiner, Art Unit 2654